COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-287-CV
 
 
IN RE KENT ALTONIO ROGERS                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied as moot. 
The district clerk has filed relator=s motion
for DNA testing and request for appointment of counsel, and the trial court has
appointed counsel to represent relator in his application for DNA testing.  Accordingly, relator's petition for writ of
mandamus is denied as moot.
 
PER CURIAM
 
 
PANEL A:   CAYCE, C.J.; DAUPHINOT
and MCCOY, JJ.
 




DELIVERED: September 8, 2006




    [1]See
Tex. R. App. P. 47.4.